Citation Nr: 1329238	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  13-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
an anxiety disorder not otherwise specified (claimed as 
posttraumatic stress disorder). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served during the Vietnam era from August 1966 
to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2010 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued at 10 
percent the Veteran's anxiety disorder not otherwise 
specified and claimed as posttraumatic stress disorder 
(PTSD) (hereinafter "anxiety disorder").

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the Veteran's claim.  A review of the documents in such file 
reveals that the only pertinent records are VA medical 
records dated from September 2009 to September 2011.  All 
other documents are either duplicative of the evidence in 
the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim.  Here, a remand is 
required to obtain another VA examination and an opinion on 
whether his disabilities preclude him from obtaining gainful 
employment. 

First, the Veteran must be afforded a new VA examination.  
Although he received an examination in April 2010, the 
Veteran alleged in a September 2011 appellant statement that 
his symptoms had worsened and were "more debilitating than 
ever." The record supports the Veteran's claim.

A December 2010 rating decision continued the Veteran's 
anxiety disorder at 10 percent based on the absence of panic 
attacks, depressed mood, mild memory loss, anxiety, 
suspiciousness and chronic sleep impairment.  However, in 
the September 2011 appellant statement, the Veteran asserted 
that it was "not unusual for me to have two to four 
anxiety/panic attacks daily almost every day of the week." 
Moreover, VA medical records dated December 2011 diagnosed 
the Veteran with moderate to severe depression, memory 
impairment, and generalized anxiety disorder; the Veteran 
also reported that he felt recurrent suspiciousness.  
Finally, a September 2012 VA medical record noted a Global 
Assessment of Functioning (GAF) score of 45.

Thus, because the Veteran's symptoms have worsened since his 
last examination, he should be provided a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

Second, the Veteran requires an opinion as to whether his 
service-connected disabilities preclude him from gainful 
employment.

In the appellant statement dated September 2011, the Veteran 
said, "I do not believe I could maintain a forty hour work 
week of gainful employment of any kind...my psychological 
issues seem worse and more debilitating than ever."  In an 
appellant statement dated March 2013, the Veteran reiterated 
"I was never able to stay in a job for long."  Given the 
evidence of a current disability, the Veteran's claim for 
the highest rating possible, and the evidence of 
unemployability, the record raises a claim for total 
disability based on individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Because there is no 
explicit opinion as to whether the Veteran's current 
service-connected disabilities, in combination, would be 
sufficient to preclude gainful employment, VA must provide 
him with one.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994). 

The Veteran's percentage ratings do not currently meet the 
scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) 
(2011). Nevertheless, VA policy is to grant a TDIU in all 
cases where service-connected disabilities preclude gainful 
employment, regardless of the percentage evaluations. 38 
C.F.R. § 4.16(b). The Board is prohibited from assigning a 
TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration 
of an extraschedular rating under 38 C.F.R. § 4.16(b).  
Bowling v. Principi, 15 Vet. App. 1 (2001).

Finally, in a March 2013 VA Form 9, the Veteran asserted 
that "VA continues to sight [sic] my being treated at the 
West Palm Beach VA.  Let me be perfectly clear I never was 
nor do I have any recollection of treatment for any 
condition at that facility."  Virtual VA records show VA 
medical records dated from September 2009 to January 2013 as 
originating from West Palm Beach, Florida.  However, the 
contents of those records are in fact VA medical records 
from Gainesville, Florida.  The Board requests that the RO 
make appropriate changes to reflect that fact.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to identify any 
healthcare provider who treated him 
for his anxiety disorder.  After 
securing any necessary authorization 
from him, obtain all identified 
records not already contained in the 
claims file.   
 
All reasonable attempts should be 
made to obtain any identified records 
and to obtain any outstanding VA 
treatment.  If any records cannot be 
obtained after reasonable efforts 
have been made, a formal 
determination that such records do 
not exist or that further efforts to 
obtain such records would be futile 
should be issued and documented in 
the claims file.  The Veteran should 
be notified of the attempts made and 
why further attempts would be futile, 
and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 
C.F.R. 
§ 3.159(e).

The RO should also make any necessary 
changes to reflect that the Veteran 
has not been treated at the West Palm 
Beach VA Medical Center.

2.   After completing #1 above, 
schedule the Veteran for a VA 
examination to determine severity of 
his anxiety disorder and an opinion 
on the effect of his service-
connected disabilities on his ability 
to obtain gainful employment.  The 
claims file and Virtual VA file 
should be made available to the 
examiner for review and the examiner 
should state in the examination 
report that the claims file has been 
reviewed.  An explanation for all 
opinions expressed should be 
provided.  If an opinion cannot be 
provided without resort to 
speculation, it should be noted in 
the examination report, and an 
explanation provided for that 
conclusion.  

After a review of the evidence of 
record, the examiner should report 
the severity of all signs and 
symptoms of the service-connected 
anxiety disorder, describe the impact 
of the disability on occupational and 
social functioning, and provide a GAF 
score. 
 
Thereafter, the examiner should opine 
as to whether it is at least as 
likely as not (50 percent probability 
or more) that the Veteran's service-
connected disabilities (anxiety and 
type II diabetes mellitus), combined, 
would preclude gainful employment for 
which the Veteran's education and 
occupational experience would 
otherwise qualify him. 
 
The examiner is advised that the 
Veteran is competent to report his 
symptoms and history, and such 
reports must be specifically 
acknowledged and considered in 
formulating any opinions. 
In offering any opinion, the examiner 
should consider the full record, to 
include service treatment records, 
medical records, the Veteran's lay 
statements, and any appropriate 
medical literature.

3.  The RO should review the 
examination report to ensure that it 
contains the information and opinions 
requested in this remand and is 
otherwise complete.

4.  If, after completion of the above 
instructions, the Veteran's 
percentage ratings do not meet the 
scheduler requirements for a TDIU 
under 38 C.F.R. § 4.16(a), the RO 
should refer the case to VA's 
Director of C&P for consideration of 
entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16(b).
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

